        Case 1:17-cv-07417-VM-HBP Document 98 Filed 12/14/18 Page 1 of 3



                                 ENDORSEMENT

  Coventry Capital US LLC v. EEA Life Settlements, Inc., et al.
                      1 7 Ci v. 741 7 (VM) (HBP)

             The pretrial schedule is adjusted as follows:

Event                               Due Date

Service of Requests
for Admission                       February 18, 2019

Close of Fact Discovery             March 15, 2019

26 (a) (2) Disclosures (for
Party Bearing Burden of
Proof)                              April 26, 2019

Rebuttal Expert Reports             May 28, 2019

Close of Expert Discovery           June 26, 2019

Deadline for Settlement
Conference                          July 15, 2019

Dated:     New York, New York
           December 14, 2018

                                          SO ORDERED




                                          United States Magistrate Judge

Copies transmitted to:

All Counsel
         Case 1:17-cv-07417-VM-HBP Document 98 Filed 12/14/18 Page 2 of 3
           Case 1:17-cv-07417-VM-HBP Document 93 Filed 12/11/18 Page 1 of 2


                                               LAW OFFICES

                                 WILLIAMS S CONNOLLY LLP
                                        725 TWELFTH STREET, N.W.

KENNETH J. BROWN                      WASHINGTON, D. C. 20005-5901             EI:>WAR..t) BENNETT WILLIAMS UG>20-1988)
                                                                                    PAUL JL CONNOLLY C1922-1978)
 (202) 434-5818                               (202) 434-5000
  kbrown@wc.com
                                            FAX (202) 434-5029




                                           December 11, 2018

   VIAECF

   The Honorable Henry Pitman
   United States Magistrate Judge
   United States Courthouse
   500 Pearl Street
   New York, NY 10007-1312

           Re:     Coventry Capital US LLC v. EEA Life Settlements, Inc., et al.,
                   Civil Action No. 1:l 7-cv-07417-VM-HBP

   Dear Judge Pitman:

           I write on behalf of Plaintiff Coventry Capital US LLC ("Coventry Capital") regarding the
   schedule in this case. By way of background, discovery in this matter has been stalled by
   Defendants' refusal to produce relevant documents within their possession, custody, or control that
   are nominally held by their UK and Guernsey affiliates. This includes the business emails of
   Messrs. Patel and Piscaer. In light of this obstruction, Coventry Capital moved for sanctions
   against Messrs. Patel and Piscaer, and to compel Defendant EEA Life Settlements, Inc. ('.'EEA,
   Inc.") to produce documents within its possession, custody, or control. See Dkt. No. 66. Following
   a decision on those motions, Coventry Capital may also renew its February 8, 2018 motion to
   compel, as contemplated in the Court's March 29, 2018 order.

            Meanwhile, in September 2018, Coventry Capital learned that EEA, Inc. was offering for
   sale the entire portfolio oflife insurance policies that are the subject of this case. Coventry Capital
   therefore moved for a preliminary injunction. That motion was held in abeyance while the parties
   explored the possibility of settling this case. As set forth in Coventry Capital's December 7, 2018
   letter to Judge Marrero, however, Defendants have refused Coventry Capital's repeated requests
   for basic, updated information about the underlying portfolio of life insurance policies-the
   composition and economics of which have changed materially since the parties' dealings in
   2017-as would be necessary to allow substantive settlement discussions to begin. On December
   7, 2018, Coventry Capital informed Judge Marrero that further requests would not be productive.
         Case 1:17-cv-07417-VM-HBP Document 98 Filed 12/14/18 Page 3 of 3
          Case 1:17-cv-07417-VM-HBP Document 93 Filed 12/11/18 Page 2 of 2
Hon. Henry Pitman
December 11, 2018
Page2


        Coventry Capital has consistently maintained its desire to move this case forward as
quickly as possible. The unresolved disputes concerning the scope of discovery in this matter,
however, preclude the parties from proceeding with document discovery or depositions. Coventry
Capital therefore reluctantly proposes an extension of the current schedule, as follows:

 Event                             Current Date 1                   Proposed Date
 Requests for Admission to be      December 17, 2018                April 15, 2019
 served
 Close of fact discovery           January 15, 2019                 May 15, 2019
 Expert reports due (for party     February 26, 2019                June 24, 2019
 bearing the burden of proof)
 Rebuttal expert reports           March 26, 2019                    July 24, 2019
 Close of expert discovery         April 26, 2019                    August 26, 2019
 Deadline for parties to attend    May 6, 2019                       September 13, 2019
 settlement conference

        Coventry Capital has attempted to confer with counsel for Defendants concerning this
revised schedule, but counsel has not been able to respond by the time of this letter. In light of the
upcoming December 17, 2018 deadline for the service of Requests for Admission, Coventry
Capital submits its proposed schedule for the Court's consideration now, with the hope that the
parties will be able to agree on all of the new deadlines proposed above. We appreciate your
attention to these matters and will be prepared to address them further, if helpful, at the Court's
convenience.


                                               Respectfully submitted,


                                               lf:::!!::tJD--
cc:       Counsel of Record




 1 See   Dkt. No. 78 (Aug. 3, 2018 Order).
